                                                     Case 20-12456-JTD   Doc 583          Filed 11/20/20          Page 1 of 3
Court Conference                                                                                         U.S. Bankruptcy Court-District of Delaware
          Calendar Date:                11/20/2020                                                      Confirmed Telephonic Appearance Schedule
          Calendar Time:                02:00 PM ET
                                                                                                                                        Honorable John T. Dorsey
                                                                                                                                                      Courtroom
                                                                                                                                             Amended Calendar Nov 20 2020 9:37AM

 Page #      Item #      Case Name        Case #      Proceeding          App ID Appearing               Telephone       Firm Name                           Representing
                         RTI Holding      20-12456    Hearing            10968753   Derek C. Abbott      (302)           Morris, Nichols, Arsht & Tunnell,   Interested Party,
                         Company, LLC                                                                    658-9200 ext.   LLP                                 Compass Group USA,
                                                                                                                                                             Inc. / LIVE
                         RTI Holding      20-12456    Hearing            10953635   Elihu E. Allinson    (302)           Sullivan Hazeltine Allinson, LLC    Creditor, PACA
                         Company, LLC                                                                    428-8191 ext.                                       Creditors / LIVE
                         RTI Holding      20-12456    Hearing            10963263   Nancy Bello          (212)           Kramer Levin Naftalis & Frankel     Creditor, Official
                         Company, LLC                                                                    715-9333 ext.   LLP                                 Committee of
                                                                                                                                                             Unsecured Creditors /
                                                                                                                                                             LISTEN ONLY
                         RTI Holding      20-12456    Hearing            10966480   Jeffrey Bernstein    (973)           McElroy, Deutsch, Mulvaney &        Interested Party, Gold
                         Company, LLC                                                                    565-2183 ext.   Carpenter, LLP                      Square, PA, LLC / LIVE
                         RTI Holding      20-12456    Hearing            10967894   Gary Bressler        (215)           McElroy, Deutsch, Mulvaney &        Creditor, Liberty Mutual
                         Company, LLC                                                                    557-2971 ext.   Carpenter, LLP                      Insurance Company /
                                                                                                                                                             LIVE
                         RTI Holding      20-12456    Hearing            10948057   Ryan E. Davis        (407)           Winderweedle, Haines, Ward &        Creditor, Chester C.
                         Company, LLC                                                                    423-4246 ext.   Woodman PA                          Fosgate Company /
                                                                                                                                                             LISTEN ONLY
                         RTI Holding      20-12456    Hearing            10967025   David Dean           (302)           Cole Schotz P.C.                    Creditor, Official
                         Company, LLC                                                                    651-2012 ext.                                       Committee of
                                                                                                                                                             Unsecured Creditors /
                                                                                                                                                             LIVE
                         RTI Holding      20-12456    Hearing            10966608   Jeffrey W.           (310)           Pachulski Stang Ziehl & Jones       Debtor, RTI Holding
                         Company, LLC                                               Dulberg              772-2355 ext.                                       Company, LLC / LIVE
                         RTI Holding      20-12456    Hearing            10967819   Katharina Earle      (302)           Ashby & Geddes                      Interested Party, TCW
                         Company, LLC                                                                    654-1888 ext.                                       Lending / LIVE
                         RTI Holding      20-12456    Hearing            10966632   Brian Esser          (865)           Ruby Tuesday, Inc.                  Client, Brian Esser /
                         Company, LLC                                                                    380-7638 ext.                                       LISTEN ONLY
                         RTI Holding      20-12456    Hearing            10967823   Aaron M.             (213)           Paul Hastings LLP                   Interested Party, TCW
                         Company, LLC                                               Gober-Sims           683-6151 ext.                                       Lending / LIVE
                         RTI Holding      20-12456    Hearing            10970036   Michael S.           (949)           Allen Matkins Leck Gamble           Creditor, William V
                         Company, LLC                                               Greger               851-5436 ext.   Mallory & Natsis LLP                Meeker and Meeker
                                                                                                                                                             Family Limited
                                                                                                                                                             Partnership / LIVE
                         RTI Holding      20-12456    Hearing            10966646   Sugi Hadiwijaya      (214)           CR3 Partners LLC                    Financial Advisor, for the
                         Company, LLC                                                                    551-5742 ext.                                       Debtor, RTI Holding
                                                                                                                                                             Company, LLC / LIVE

Raymond Reyes ext. 881                                                    CourtConfCal2009                                                                                Page 10 of 12
                         RTI Holding    20-12456   Case  20-12456-JTD
                                                    Hearing             Doc 583
                                                                        10966671    Filed
                                                                              Melissa Harris11/20/20
                                                                                                (202)           PagePension
                                                                                                                     2 of 3Benefit Guaranty               Creditor, Pension
                         Company, LLC                                                                  229-3019 ext.   Corporation                        Benefit Guaranty
                                                                                                                                                          Corporation / LIVE
                         RTI Holding    20-12456    Hearing             10967768   Adam Hiller         (302)           Hiller Law                         Creditor/Claimant,
                         Company, LLC                                                                  442-7677 ext.                                      Moody National
                                                                                                                                                          Companies / LIVE
                         RTI Holding    20-12456    Hearing             10968974   Susan E.            (302)           Law Office of Susan E. Kaufman,    Claimant, Aston
                         Company, LLC                                              Kaufman             472-7420 ext.   LLC                                Properties, Inc. et al. /
                                                                                                                                                          LIVE
                         RTI Holding    20-12456    Hearing             10966461   Jane Leamy          (302)           Office of the United States        U.S. Trustee, Jane M.
                         Company, LLC                                                                  573-6566 ext.   Trustee                            Leamy / LIVE
                         RTI Holding    20-12456    Hearing             10966619   Shawn               (865)           Ruby Tuesday, Inc.                 Client, Shawn Lederman
                         Company, LLC                                              Lederman            379-5700 ext.                                      / LIVE
                         RTI Holding    20-12456    Hearing             10967916   Christopher D.      (302)           Loizides PA                        Bankruptcy Counsel,
                         Company, LLC                                              Loizides            654-0248 ext.                                      Anthony Friedman /
                                                                                                                                                          LIVE
                         RTI Holding    20-12456    Hearing             10969351   Dawn McCarty        (212)           Bloomberg LP                       Media, Bloomberg LP /
                         Company, LLC                                                                  318-2300 ext.                                      LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10966635   Stephanie           (865)           Ruby Tuesday, Inc.                 Client, Stephanie
                         Company, LLC                                              Medley              380-7638 ext.                                      Medley / LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10968232   Robert W Miller     (615)           Manier & Herod                     Creditor, Liberty Mutual
                         Company, LLC                                                                  742-9372 ext.                                      Insurance Company /
                                                                                                                                                          LIVE
                         RTI Holding    20-12456    Hearing             10966675   Courtney Morgan     (202)           Pension Benefit Guaranty           Creditor, Pension
                         Company, LLC                                                                  326-4020 ext.   Corporation                        Benefit Guaranty
                                                                                                                                                          Corporation / LIVE
                         RTI Holding    20-12456    Hearing             10969957   Sean O'Neal         (212)           Cleary Gottlieb Steen & Hamilton   Creditor, Goldman
                         Company, LLC                                                                  225-2416 ext.   LLP                                Sachs / LIVE
                         RTI Holding    20-12456    Hearing             10966583   James E. O'Neill    (302)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                         Company, LLC                                                                  652-4100 ext.                                      Company, LLC / LIVE
                         RTI Holding    20-12456    Hearing             10966601   Richard             (310)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                         Company, LLC                                              Pachulski           277-6910 ext.                                      Company, LLC / LIVE
                         RTI Holding    20-12456    Hearing             10967890   Malhar S. Pagay     (310)           Pachulski Stang Ziehl & Jones      Debtor, RTI Holding
                         Company, LLC                                                                  772-2335 ext.                                      Company, LLC / LIVE
                         RTI Holding    20-12456    Hearing             10966207   Lisa M. Peters      (402)           Kutak Rock LLP                     Interested Party, CNL
                         Company, LLC                                                                  661-8609 ext.                                      Funding 2000-A, LP /
                                                                                                                                                          LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10967822   Justin E. Rawlins   (213)           Paul Hastings LLP                  Interested Party, TCW
                         Company, LLC                                                                  683-6130 ext.                                      Lending / LIVE
                         RTI Holding    20-12456    Hearing             10969816   Laurel D. Roglen    (302)           Ballard Spahr LLP                  Lessor, Brixmor
                         Company, LLC                                                                  252-4465 ext.                                      Operating Partnership
                                                                                                                                                          LP, et al. / LIVE
                         RTI Holding    20-12456    Hearing             10963208   Adam Rogoff         (212)           Kramer Levin Naftalis & Frankel    Creditor, Official
                         Company, LLC                                                                  715-9285 ext.   LLP                                Committee of
                                                                                                                                                          Unsecured Creditors /
                                                                                                                                                          LIVE
                         RTI Holding    20-12456    Hearing             10968047   Jason B.            (212)           Reorg Research, Inc.               Interested Party, Reorg
                         Company, LLC                                              Sanjana             588-8890 ext.                                      Research / LISTEN
                                                                                                                                                          ONLY
Raymond Reyes ext. 881                                                   CourtConfCal2009                                                                               Page 11 of 12
                         RTI Holding    20-12456   Case  20-12456-JTD
                                                    Hearing             Doc 583
                                                                              RobertFiled
                                                                        10963249     T.   11/20/20
                                                                                              (212)            PageKramer
                                                                                                                    3 of 3Levin Naftalis & Frankel       Creditor, Official
                         Company, LLC                                              Schmidt            715-9527 ext.   LLP                                Committee of
                                                                                                                                                         Unsecured Creditors /
                                                                                                                                                         LIVE
                         RTI Holding    20-12456    Hearing             10963227   Jennifer Sharret   (212)           Kramer Levin Naftalis & Frankel    Creditor, Official
                         Company, LLC                                                                 715-9516 ext.   LLP                                Committee of
                                                                                                                                                         Unsecured Creditors /
                                                                                                                                                         LIVE
                         RTI Holding    20-12456    Hearing             10968778   Summer Speight     (804)           McGuireWoods                       Interested Party,
                         Company, LLC                                                                 775-1000 ext.                                      Compass Group USA,
                                                                                                                                                         Inc. / LIVE
                         RTI Holding    20-12456    Hearing             10966958   Joshua D. Stiff    (757)           Wolcott Rivers Gates               Creditor, Route Ten,
                         Company, LLC                                                                 497-6633 ext.                                      LLC / LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10967816   Gregory A.         (302)           Ashby & Geddes                     Interested Party, TCW
                         Company, LLC                                              Taylor             654-1888 ext.                                      Lending / LIVE
                         RTI Holding    20-12456    Hearing             10966653   David Tiffany      (602)           CR3 Partners LLC                   Debtor, RTI Holding
                         Company, LLC                                                                 799-7397 ext.                                      Company, LLC / LISTEN
                                                                                                                                                         ONLY
                         RTI Holding    20-12456    Hearing             10969961   Jane VanLare       (212)           Cleary Gottlieb Steen & Hamilton   Creditor, Goldman
                         Company, LLC                                                                 225-2872 ext.   LLP                                Sachs / LIVE
                         RTI Holding    20-12456    Hearing             10968761   Scott Vaughn       (704)           McGuireWoods                       Interested Party,
                         Company, LLC                                                                 343-2217 ext.                                      Compass Group USA,
                                                                                                                                                         Inc. / LIVE
                         RTI Holding    20-12456    Hearing             10969962   Michael D.         (212)           Cleary Gottlieb Steen & Hamilton   Creditor, Goldman
                         Company, LLC                                              Weinberg           225-2856 ext.   LLP                                Sachs / LISTEN ONLY
                         RTI Holding    20-12456    Hearing             10967763   Beverly Weiss      (412)           Tucker Arensberg                   Creditor, Moody
                         Company, LLC                                              Manne              594-5525 ext.                                      National Companies /
                                                                                                                                                         LIVE
                         RTI Holding    20-12456    Hearing             10968580   Richard            (215)           Klehr Harrison Harvey Branzburg    Client, Richard
                         Company, LLC                                              Wilkinson          569-2700 ext.   LLP                                Wilkinson / LISTEN
                                                                                                      4141                                               ONLY
                         RTI Holding    20-12456    Hearing             10968021   Sean T Wilson      (212)           Kelley Drye & Warren LLP           Creditor, Aston
                         Company, LLC                                                                 808-7925 ext.                                      properties Inc. / LIVE
                         RTI Holding    20-12456    Hearing             10970104   Becky A. Yerak     (312)           Wall Street Journal                Media, Wall Street
                         Company, LLC                                                                 543-1306 ext.                                      Journal / LISTEN ONLY




Raymond Reyes ext. 881                                                   CourtConfCal2009                                                                             Page 12 of 12
